Citation Nr: 1705222	
Decision Date: 02/22/17    Archive Date: 02/28/17

DOCKET NO.  10-26 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for moderately advanced inactive pulmonary tuberculosis.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. Mahoney, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Air Force from March 1954 to February 1956. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In January 2017, the Veteran presented testimony before the undersigned Veterans Law Judge.  A hearing transcript is of record.

The Veteran was denied entitlement to a TDIU in a February 2015 rating decision.  Although he filed a notice of disagreement in February 2015, he did not perfect an appeal for this claim following the May 2016 Statement of the Case.  However, there is evidence of record that the Veteran's service-connected pulmonary tuberculosis has negatively impacted his ability to work.  Accordingly, despite the procedural history in this case, the issue of entitlement to a TDIU is part and parcel of the increased rating claim, and accordingly, the Board will consider this issue in its decision.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDING OF FACT

The Veteran's inactive pulmonary tuberculosis is manifested by moderately advanced lesions and dyspnea on exertion. 


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for moderately advanced inactive pulmonary tuberculosis are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.97, Diagnostic Code 6722 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is currently in receipt of a 20 percent disability rating for his inactive pulmonary tuberculosis.  He contends that his disability, which is manifested by shortness of breath, dizziness and fatigue, has increased in severity and warrants a higher rating.  See Board Hearing Transcript; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155.  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1.  If two disability ratings are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

The Veteran's pulmonary tuberculosis is currently evaluated under Diagnostic Code (DC) 6722, which pertains to tuberculosis, pulmonary, chronic, moderately advanced, inactive.  38 C.F.R. § 4.97.

In the past, the rating schedule provided that tuberculosis, including pulmonary tuberculosis, was to be rated on the basis of graduated ratings, upon reaching inactivity, after a period of activity.  However, Public Law 90-493 repealed Section 356 of Title 38, United States Code, which had provided graduated ratings for inactive tuberculosis.  The repealed section, however, still applies to the case of any Veteran who on August 19, 1968, was receiving or entitled to receive compensation for tuberculosis.  See 38 C.F.R. § 4.96(b).

The repealed Section 356 of Title 38 of the United States Code applies in the instant case because the Veteran was awarded compensation for pulmonary tuberculosis before August 19, 1968.  See April 1956 rating decision.  Under the protected criteria for rating pulmonary tuberculosis for those entitled to receive compensation on August 19, 1968, the general rating formula for inactive pulmonary tuberculosis (DCs 6721-6724) provides for a 100 percent rating for two years after date of inactivity, following active pulmonary tuberculosis.  Thereafter, for four years, or in any event to six years after the date of inactivity, a 50 percent rating is assigned.  Thereafter, for five years, or to eleven years after the date of inactivity, a 30 percent rating is assigned.  Following far advanced lesions diagnosed at any time while the disease process was active, a minimum 30 percent rating is assigned.  Following moderately advanced lesions, but provided that there is continued disability, emphysema, dyspnea on exertion, impairment of health, or other similar symptomatology, a 20 percent rating is assigned; otherwise, a noncompensable rating is assigned.  

By way of background, the Veteran was initially assigned a 100 percent disability rating for his service-connected pulmonary tuberculosis, effective February 15, 1956.  This rating was reduced to 50 percent effective November 13, 1958, and to 30 percent effective November 13, 1962.  Finally, the rating was reduced to 20 percent as of November 13, 1967, in line with the graduated ratings discussed above.  The instant increased rating claim was filed in April 2009. 
Upon review of the totality of the record, the Board finds that a higher rating is not warranted for the Veteran's service-connected pulmonary tuberculosis.  Initially, the Board notes that the Veteran was not diagnosed with "far advanced" lesions while his tuberculosis was active, precluding a 30 percent rating.  See 38 C.F.R. 
§ 4.97, DC 6722.  Instead, his lesions were described as "moderately advanced," coincident with the current 20 percent rating.  See November 1955, January 1956 and February 1956 service treatment records; January 1956 separation examination.  In this regard, the Veteran, as a lay person, is not competent to assess the severity of his lesions while his tuberculosis was present, as that determination requires medical expertise.

Any other rating in excess of 20 percent under DC 6722 requires a period of active tuberculosis within the previous five to eleven years.  38 C.F.R. § 4.97.  Here, however, the evidence of the record reflects that the Veteran's pulmonary tuberculosis has been inactive since November 1956.  See November 1956 examination report.  The January 2002, June 2009, and March 2016 VA examination reports note inactive tuberculosis since 1956 and no history of a recurrence.  

The Board emphasizes that since the Veteran's disability, pulmonary inactive tuberculosis, is specifically listed in the rating criteria, it is impermissible to rate it by analogy to another code.  See Copeland v. McDonald, 27 Vet. App. 333 (2015).  Finally, the Veteran does not assert that referral for extraschedular consideration is warranted, and the record does not otherwise reasonably raise the matter.  Yancy v. McDonald, 27 Vet. App. 484, 495 (2016).

Accordingly, for reasons outlined above, a rating in excess of 20 percent is not warranted.



ORDER

Entitlement to a rating in excess of 20 percent for moderately advanced inactive pulmonary tuberculosis is denied. 


REMAND

The March 2016 VA examination report notes that the Veteran is unable to work due to moderate to severe shortness of breath with walking short distances stemming from his inactive pulmonary tuberculosis.  As the Veteran does not currently meet the criteria for a schedular TDIU, referral to the Director of Compensation Service is necessary to determine if a TDIU is warranted on an extraschedular basis.  38 C.F.R. § 4.16(b).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Refer the issue of entitlement to a TDIU on an extraschedular basis to the Director of Compensation Service for consideration.

Attention is invited to the March 2016 VA examination report noting that the Veteran is unable to work due to his pulmonary tuberculosis disability.

2.  Then, if the benefit sought on appeal remains denied, readjudicate the Veteran's entitlement to a TDIU and issue a Supplemental Statement of the Case, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


